Exhibit 10.2

Summary of 2009 Long-Term Incentive Program for Tandy Brands Accessories, Inc.

On December 19, 2008, the Board of Directors of Tandy Brands Accessories, Inc.
(the “Company”), upon recommendation of the Company’s Compensation Committee,
approved the Company’s 2009 long-term incentive program, pursuant to which
performance units will be granted to certain of the Company’s executive officers
for the performance period beginning January 1, 2009 and ending June 30, 2011.
Under the long-term incentive program, target awards are expressed as a dollar
amount, with threshold, target and maximum payout opportunities expressed as a
percentage of the target award (actual payouts may range anywhere between the
threshold and maximum percentages). No payout will occur unless threshold
performance is achieved. The Board approved the following payout opportunities
for achieving threshold, target and maximum performance:

                              Threshold             Maximum   Executive Officer
  (as a % of Target)     Target     (as a % of Target)  
Chief Executive Officer
    50 %   $ 150,000       200 %
Other Executive Officers
    50 %   $ 100,000       200 %

To support the Company’s focus on creating long-term shareholder value, the
financial metric approved by the Board to determine whether target performance
has been achieved is earnings per share, as an average over the performance
period. Assuming continued employment, if, at the end of the performance period,
at least the threshold performance level has been achieved, the performance
units vest and, to the extent earned, will be distributed 50% in cash and 50% in
Company common stock with the number of shares distributed based on the fair
market value of the Company’s common stock on the date the performance unit is
granted. The Board may, in its discretion, adjust the target measures to exclude
one-time, non-operating items that may occur during the performance period.

 

6